Citation Nr: 0422898	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  04-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant alleges that he had active military service 
during World War II.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2004, a statement of the 
case was issued in April 2004, and a substantive appeal was 
timely received in June 2004.  

Pursuant to an August 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant alleges that he had active military service 
during World War for purposes of qualifying for VA pension 
benefits.  The claims file includes Philippine military 
records showing that the appellant served in the Philippine 
Army from December 1941 to February 1946.  However, it does 
not appear that a formal certification of service has been 
obtained from the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Because the types of VA benefits 
available differ based on the types of Philippine service 
during the World War II period, the Board believes formal 
certification should be obtained to ensure an accurate record 
for appellate review.   

The Board notes that the appellant's representative is 
contending that there must be proper notice to the appellant 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and 38 C.F.R. § 3.159(b)(1).  It appears 
that the RO has denied the appellant's claim as a matter of 
law based on lack of qualifying service for the benefit 
sought.  Under such circumstances, it would appear that VCAA 
notice is not required.  See Mason v. Principi, 16 Vet.App. 
129, 132 (2002).  In the event that the development action 
directed by the Board in this remand results in evidence 
which does not require a denial as a matter of law, then VCAA 
notice should be provided. 



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the service 
department and request certification as 
to the appellant's military service.  

2.  After obtaining formal certification 
of the appellant's service, the RO should 
determine if VCAA notice is required.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



